Citation Nr: 1221453	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral ear disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran seeks entitlement to service connection for a right leg disorder.  With respect to his right leg, the Veteran has indicated that his right shin was cut with an engineering stake during an assignment in the Mediterranean Sea off the coast of Morocco in 2001 while attached to the Combat Engineer Platoon of the 24th Marine Expeditionary Unit.  Although the Veteran reported receiving three to four stitches to treat the wound, he expressed doubts that this treatment was documented in his service treatment records.  

The Veteran's lay statements are competent evidence that he injured a cut to his right shin and received stitches for the injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Accordingly, the Board finds that a VA examination is required to determine any resulting disability, to include a scar.  

The Veteran also seeks entitlement to service connection for a right shoulder disorder, a right elbow disorder, a bilateral knee disorder, and a bilateral ear disorder.  The Veteran claims that these disorders developed as a result of excessive use and movement in service, to include embarking upon 10-mile marches carrying gear weighing up to 80 pounds.  Alternatively, he claims that these disorders may have developed as a result of a motorcycle accident in approximately September 2000.  In addition, he asserts that his right elbow disorder may have developed secondary to his right shoulder disorder.  To date, the Veteran has not been provided VA examinations with respect to his right shoulder, right elbow, and bilateral knee claims.  

A review of the Veteran's service treatment records reveals that the Veteran complained of left hip pain in October 2000 following a motorcycle accident which occurred two weeks previously.  In his July 2002 Report of Medical History at separation, the Veteran complained of a painful shoulder and/or elbow, but did not elaborate.  He denied any knee symptomatology at that time.  However, his August 2002 Report of Medical Examination at separation indicated that his upper extremities and lower extremities were within normal limits.  

VA treatment records reveal ongoing treatment for shoulder, elbow, and knee pain.  X-rays of the bilateral knees conducted in April 2008 revealed no acute fractures or dislocations, no significant degenerative changes, no patellar subluxation, and no joint effusion.  An April 2008 treatment note indicated that the Veteran's shoulder pain and knee pain were likely due to soft tissue injuries.  A November 2008 treatment note indicated an "inherent decrease in knee stability."  X-rays of the right shoulder conducted in July 2009 revealed no full thickness rotator cuff tear, supraspinatus tendon tendinopathy, a small 16-millimeter longitudinal split tear in the subscapularis tendon, and a hypertrophied middle glenohumeral ligament compatible with a Buford complex.  

Based on the foregoing, the Board concludes that a VA examination is required to 
determine the current nature of any diagnosed right shoulder, right elbow, and bilateral knee disorders, and whether these disorders are related to his military service.

With respect to the Veteran's ear disorder claim, he contends that he has experienced a chronic itching inside his ears, bilaterally, ever since he was stationed in Cuba in 2002.  A review of the Veteran's service treatment records reveals a May 2000 treatment note indicating that he suffered a minor scratch of the right ear after dropping a pin and reaching in for it, scratching his ear on a piece of metal in the process.  However, on his July 2002 Report of Medical History at separation, the Veteran denied ever having ear trouble.  Similarly, his August 2002 Report of Medical Examination at separation indicated that his ears were within normal limits.  

VA treatment records reveal normal audiological test results.  However, these records also contain a history of dizziness and vertigo, which may suggest an inner ear disorder.  A January 2010 otolaryngology consult indicated that the Veteran complained of 4 to 5 days of dizziness and unsteadiness, accompanied by tinnitus and muffled hearing.  He reported that his dizziness began when turning over in bed and lying on his stomach.  He denied otorrhea and ear pain.  

To date, the Veteran has been provided with VA audiological examinations conducted by audiologists to evaluate his hearing acuity; however, he has not been afforded a VA ear examination conducted by an otolaryngologist.  Based on the foregoing, the Board concludes that a VA ear examination conducted by an otolaryngologist is required to determine the current nature of any diagnosed ear disorder, and whether this disorder is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for disorders of the right leg, right shoulder, right elbow, bilateral knees, or bilateral ears during the course of this appeal.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include treatment records from the Richard L. Roudebush VA Medical Center in Indianapolis, Indiana, from March 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must then be afforded the appropriate VA examination(s) to determine the current nature and probable etiology of any residual of a right leg injury, diagnosed right shoulder, right elbow, and/or bilateral knee disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether any current residual of a right leg injury, right shoulder, right elbow, or bilateral knee disorder is found.  If so, the examiner must render an opinion as to whether any such disorder is related to the Veteran's period of military service, with consideration of the Veteran's statements, service treatment records, and post service evidence of record.  

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of 

knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The Veteran must then be afforded a VA ear examination conducted by an otolaryngologist to determine the current nature and probable etiology of any diagnosed bilateral ear disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether any current bilateral ear disorder found is related to the Veteran's period of military service, with consideration of the Veteran's statements, service treatment records, and post service evidence of record.   

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of 

knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

